IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40918

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 304
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 6, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DONALD PAUL DIXON,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Barbara A. Buchanan, District Judge.

       Judgment of conviction and suspended unified sentence of two years, with a
       minimum period of confinement of one year, for possession of
       methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Donald Paul Dixon was convicted of possession of methamphetamine, Idaho Code § 37-
2732(C)(1). The district court sentenced Dixon to a unified term of two years, with a minimum
period of confinement of one year, suspended the sentence, and placed Dixon on probation.
Dixon appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Dixon’s judgment of conviction and sentence are affirmed.




                                                   2